 644DECISIONSOF THE NATIONAL LABORRELATIONS BOARDInternational Longshoremen's Association,Local No.1408,AFL-CIO (Jacksonville Container Serv-ice, Inc.)andRobert E. Smith.Case 12-CB-28428 September 1987DECISION AND ORDERBy MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 2 February 1987 Administrative Law JudgeJ.Pargen Robertson issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, i andconclusions, 2 to modify the remedy's and to adoptthe recommended Order.ORDERThe National Labor Relations Board adopts therecommendedOrderof the administrative lawjudge and orders that the Respondent,InternationalLongshoremen'sAssociation,LocalNo. 1408,AFL-CIO,Jacksonville,Florida,itsofficers,agents, and representatives,shall take the action setforth inthe Order.iThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findings2 In agreeing with the judge that the Respondent violated Sec. 8(b)(2)of the Act, we rely on such cases asBricklayers Local 7 (Masonry Build-ers),224 NLRB 206 (1976), enfd 563 F 2d 977 (9th Cir 1977),LaborersLocal 576 (Arthur B. Myr Sheet Metal),267 NLRB 632 (1983), enfd percuriam 754 F 2d 677 (6th Cir 1985) We find it unnecessary to rely on, ordecide whether we would adhere to,Glaziers Local 558 (PPG Industries),271 NLRB 583 (1984), enf denied 787 F.2d 1406 (10th Cir 1986) (findinginappropriate, on the specific facts of the case, the application of the pre-sumption that a union-procured discharge for reasons other than nonpay-ment of dues under a valid union-security clause unlawfully encouragesunion membership), which was cited by the judge3 In accordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after 1 January 1987 shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 US C § 6621 Interest onamounts accrued prior to 1 January 1987 (the effective date of the 1986amendment to 26 U S C § 6621) shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977)Peter J. Salm,for theGeneral Counsel.Lacy Mahon Jr., Esq.,forthe Respondent.DECISIONSTATEMENT OF THE CASEJ.PARGEN ROBERTSON, Administrative Law Judge.This case was heard in Jacksonville, Florida, on 19 No-vember 1986. The complaint, which issued on 25 August1986,was amended at the hearing. In its answer Re-spondent admitted that the charge was filed and servedon it on 9 May 1986; that the Employer, JacksonvilleContainer Service, Inc., is a Florida corporation with anoffice and place of business in Jacksonville, Florida,where it has been engaged in the business of repairingcontainers and chassis for shipping companies; that Na-thaniel Clark has served in the position of business agentand has been an agent of Respondent within the meaningof Section 2(13) of the Act at times material; that Re-spondent is and has been recognized by the Employer asthe bargaining representative for certain employees ofthe Employer; Respondent and the Employer are partiesto a multiemployer collective-bargaining agreement thatcontains an exclusive hiring hall provision, and that Re-spondent referred Robert E. Smith to employment withthe Employer about 7 April 1986. During the hearingtheGeneral Counsel moved to amend, and Respondentopposed, its motion to amend paragraph 2(b) of the com-plaint to allege "during the 12 month period ending Sep-tember 30, 1986, the Employer, in the course and con-duct of its business operations, described above, providedservices valued in excess of $50,000 for customers withinthe State of Florida, which meet a standard for assertionof the Board's jurisdiction other than solely indirect."Prior to its motion to amend, the General Counsel'scomplaint allegation was limited to one customer, i.e.,Puerto Rican Marine. Although counsel for Respondentobjected to the General Counsel's motion to amend onthe basis of lack of notice, Respondent admitted that theGeneral Counsel had delivered what "was possible .. .would be a proposed amendment" during the week priorto the hearing. I granted the General Counsel's motionto amend.The Employer's owner, Christopher Register, testifiedthat some of the Employer's largest customers includeTransamerica, Puerto Rican Marine, Carolina Shipping,and Venezuela Lines, and that during this 12-monthperiod ending 30 September 1986, the Employer didaround $200,000 in business with those four companies.Register testified that the Employer's business duringthat 12-month period with Puerto Rican Marine totaled$27,000; and that its business during the same periodwith Transamerica totaled about $102,000. Register testi-fied that Puerto Rican Marine is engaged in the businessof shipping freight between Florida and Puerto Rico.Transamerica is engaged in the business of leasing trailersto different companies; Carolina Shipping is a shippingcompany that ships freight from Jacksonville to Venezu-ela,and Venezuela Lines is a shipping company thatships freight between Venezuela and Jacksonville, Flori-da.On a motion by the General Counsel I took notice oftwo decisions of the Board, in which they found PuertoRicanMarine meets the standard for assertion of theBoard's jurisdiction(Longshoremen ILA Local 1408285 NLRB No. 87 LONGSHOREMEN ILA LOCAL 1408 (JACKSONVILLE CONTAINER)(Puerto Rico Marine),245 NLRB 1320, 1321(1979); andPuertoRicanMarineManagement,242NLRB 181(1979)).Additionally,pursuant to a motion from theGeneralCounsel the record contains pages fromMoody's Bank & Financial Manual showing that during1985 Transamerica,a Delaware corporation with officesinCalifornia,and with domestic and foreign operations,had profits in excess of $570 million of which its equip-ment leasing section had profits of $25 million. Amongother things,Transamerica leased 286,000 20-foot con-tainers from 292 depots located worldwide and some38,200 piggyback trailers to railroads throughout theUnited States.In view of the above evidence it is clear,and I find, that during the 12-month period ending 30September 1986 the Employer in the course and conductof its business operations provided services valued inexcess of$50,000 for employers within the State of Flori-da,which meet a standard for assertion of the Board'sjurisdiction other than solely indirect.In view of thatconclusion I[ find that the Employer is now,and has beenat all times material,an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.1.THE ALLEGED UNFAIR LABOR PRACTICESThis matter involves allegations that the Respondentillegally caused the layoff of Robert E. Smith on 28April 1986.During 1984 and 1985 Robert Smith was occasionallyreferred to work for the Employer. Smith testified thatin 1984 he met with the Employer's owner, ChristopherRegister,and Respondent'sbusiness agent at that time,Ernest Johnson. Register told Johnson that Smith wasqualified to work and Johnson said Smith could work. In1984 Smith worked for the Employer for 45 days. Again,in 1985, Smith worked for the Employer for about 45days.After working for the Employer in 1985, Smith waslaid off in October. Smith contacted Respondent's busi-ness agent,Nathaniel Clark, and Clark referred Smith toa job with Puerto Rican Marine. Smith worked at thePuerto Rican Marine job until 23 November 1985.On 4 April 1986 Smith was called by Respondent andreferred to another job with Puerto Rican Marine. Smithworked at Puerto Rican Marine on 4 and 5 April 1986.11Respondent, in its brief, argues that Robert Smith was referred towork with Puerto Rican Marine on 4 April and that whenever employeesare referred they are quaranteed 40 hour's work Through that conten-tion Respondent advances the additional argument that Robert Smith wasnot available to work for the Employer on 7 April due to his prior refer-ral to PuertoRicanMarineThe record offers no factual support for Respondent's argument Therecord shows that neither Robert Smith nor Puerto Rican Marine wasunder the impression that Smith was referred to work more than 1 day, 4April Smith did apply for overtime with Puerto Rican Marine and be-cause of thathe also worked on 5 AprilAdditionally, there is no evidence showing that Smith was not avail-able to work for the Employer on 7 April Nathaniel Clark referredSmith to Puerto Rican Marine on 4 April Nevertheless, when Christo-pher Register mentioned that Robert Smith was available to work forhim on 7 April, Clark said nothing to show that he thought Smith wasunavailable645According to testimony of Christopher Register andRobert, Smith, Register phoned Smith on the 5-6 Aprilweekend and told Smith that he needed him for workbeginning Monday, 7 April. Smith said that he was avail-able but that Register would have to clear his referralthroughRespondent.On Monday morning Registercalled Smith and advised him that Nathaniel Clark hadokayed Smith working. Smith worked for the Employercontinuouslyuntil22 April.Smith testified that Nathaniel Clark drove up to him athis job with the Employer on 22 April and told Smith,"Well, I've got to lay you off. He said, `We've got menon the bench with cards."'However, Christopher Register intervened and pur-suaded Clark to permit Smith to continue workingthrough the end of the week.Smith returned to work with the Employer onMonday, 28 April. Around noon, Nathaniel Clark cameto the job. The following testimony concerns that occur-rence:Q.And, what, if anything, did Nat Clark saywhen he came in?A. He said, `You know what ' I come here for,don't you?" Isaid,"Yes, sir, you come to lay meoff."He said, "that's right." He said, "You knowwho's on the bench, don't you?"I said, "not really."He said, "Scotty's on the bench. He's laid off,and he's got to work. He's got a GAYcard."I said,"Okay," I asked him whenIwas gonnaget my card.and he said,"Supposed to get it today or tomor-row. If you get your card, you get your job backhere."Q. Did you ever get a union card, Mr. Smith?A. No, sir.11.CONCLUSIONSThe arguments herein center around (1) the substanceof the conversation between Christopher Register andRespondent's business agent, Nathaniel Clark, on 7 April;(2)whether Clark solicited Smith's layoff on 28 April;and (3) whether Respondent's action is in compliancewith its hiring hall agreement and the law.Respondent contends that Smith was permitted towork for the Employer on 7 April pursuant to article II,section 2 of its collective-bargaining agreement with theEmployer. That provision provides:2.When an insufficient number of men are availableunder the hiring procedure set forth above to per-form the work in satisfactory manner, the Employerwithin forty eight (48) hours of its initial request,may employ such other men as are available; PRO-VIDED, HOWEVER, that the dispatcher and the LocalUnion shall be advised of the identities of such per-I rejectRespondent's argument that Robert Smith was not available towork for the Employer on7 April Therecord shows that the argumentlacks both factual and logical support 646DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsons as soon as they are hired. Mechanics so em-ployed may continue to work until the end of theday'swork for which they were employed, afterwhich the regular hiring procedure will be fol-lowed.Nathaniel Clark testified that he did not refer RobertSmith to the Employer on 7 April. Instead Clark toldChristopher Register that the Employer was permitted toemploy Smith under the circumstances existing at thattime. Clark testified that no employees were available forreferral on 7 April. Therefore, he permitted Register toemploy Smith for 1 day as provided in article II, section2.Clark testified that he was surprised when told around22 April that Smith was still employed by the Employer.However, Clark's testimony conflicts with other evi-dence in the record. Respondent's president, CharlesSpencer, mailed a statement or position to the RegionalOffice in which he commented regarding Smith's 7 Apriljob with the Employer:1.Mr. Smith was sent by Mr. Nathaniel Clark,BusinessAgent of International Longshoremen'sAssociation Local 1408, initially because there wereno other men on the bench.Christopher Register testified as follows regarding his7 April conversation with Nathaniel Clark:I talked with Nat Clark, and I asked him who,was on the bench, and he said he didn't know.And I said, "Well, I've talked to Robert Smith,"and, I said, "He's available. Would it be all right tosend him out?"And he said, "Yes, I'll send him out."-And so, Robert came to work.It is apparent from all the evidence that nothing wassaid in Clark's andRegister's7 April conversation thatsuggested that Registerwas planningto limit Smith'swork to one day. Additionally, even if I should creditNathaniel Clark's version of his conversation with Chris-topher Register, it is doubtful that that discussion wouldjustify reliance on the collective-bargaining agreement,article II, section 2. In his version Clark said nothing toindicate that Smith was not being referred by the Unionor that Smith was to be considered a temporary employ-ee.Finally, the record shows that it was not until thehearing that Respondent first mentioned articleII, sec-tion 2. Clark never mentioned to the Employer that ithad worked' Robert Smith in violation of articleII, sec-tion 2. In view of the entire record and in considerationof my observation of the demeanor of the witnesses, Iam convinced that Christopher Register testified truth-fully.Register has nothingto gain inthese proceedings. Icredit his version of the 7 April conversation with Na-thaniel Clark.ChristopherRegistertestified that approximately 2weeks after Robert Smith started work, he received acall from Nathaniel Clark:A. He said that I could no longer work Robert,that he had made a mistake and jumped some menon the bench, and that he couldn't work for me.Q. What did you say?A. And I said, "Okay, fine. But, you'll have tocome out and lay him off."On 22 April Clarkcameto the Employer's job andtalked to Robert Smith. Smith testified that Clark toldhim, "Well, I've got to lay you off." Smith went on tosay that Clark said, "We've got men on the bench withcards."ChristopherRegister testified that on 22 April heasked Nathaniel Clark to let Smith work his guaranteed40 hours and Clark agreed to let Smith work untilFriday, 25 April.On 28 April Smith continued working. Again Nathan-ielClark came onto the job. Christopher Register testi-fied regarding the conversation involving Clark, Smith,and himself:Nat told Robert that he could no longer workthere, that he had jumped some men on the benchand there were other members that had cards, andthey had to go to work.Robert Smith's testimony, which is quoted above atpages4 and 5, corroborates that of Register.As indicated above, I was impressed with the demean-or of Christopher Register. I credit his and RobertSmith's testimony regarding Nathaniel Clark's actions inlaying off Robert Smith on 28 April 1986. Clark's com-ments duringhis conversation around 22 and 28 April1986, indicated that he was removing Smith from the jobwith the Employer in order to place a union member inthat position.The record indicates without dispute that Respondentdid in fact refer a union member, Bernard Scott, to re-place Smith on the job with Respondent.In RadioOfficers v.NLRB,347 U.S. 17, 40 (1954), theCourt stressed:The policy of the Act is to insulate employees' jobsfrom their organizational rights.Thus Section8(a)(3) and 8(b)(2) were designed to allow employ-ees to freely exercise their right to join unions, begood, bad, or indifferent members, or abstain fromjoining any union without impelling their liveli-hood.Section 8(b)(2) of the National Labor Relations Actprovides that it is unlawful for a labor organization tocause or attempt to cause an employer to discriminateagainst an employee in violation of Section 8(a)(3).I am convinced on the basis of the record that Re-spondent took actions to remove Robert Smith from hisemployment with the Employer on 28 April in order toreplace Smith with a union member. By that action Re-spondent violated Section 8(b)(2) of the Act.GlazierLocal 558 (PPG Industries), 271NLRB 583, 585-586(1984), enf. denied 787 F.2d 1406 (10th Cir. 1986). LONGSHOREMENILA LOCAL1408(JACKSONVILLE CONTAINER)Respondent contends that Smith was a temporary em-ployee.However, the credited evidence, including evi-dence of a similar pattern of Smith's employment withthe Employer in 1984 and 1985, shows that he was not.Additionally, the evidence reveals that both Smith andChristopher Register were told by Respondent's businessagent that Smith was being laid off because there wereunion members (i.e., employees holding "cards") on thebench.CONCLUSIONS OF LAW1.Jacksonville ContainerService,Inc. is an employerengaged in commercewithin themeaning of Section 2(6)and (7) of the Act.2.Respondent is a labor organization as defined inSection 2(5) of the Act.3.Respondent,by causingthe layoffof employeeRobert Smith,who isnot a member of Respondent, be-cause members of Respondentwere out of work,has en-gaged in conduct violative of Section8(b)(2) of the Act.4.The aboveunfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent committed unfair laborpractices, I recommend that it be ordered to cease thataction to take certain actions to remedy the violations inorder to effectuate the purpose of the Act.Having found that Respondent has illegally caused thelayoff of employee Robert Smith in violation of Section8(b)(2) of the Act, I shall order Respondent to makeRobert Smith whole for any loss of earnings he mayhave' suffered as a result of the discrimination againsthim. Backpay and interest shall be computed as stated inF.W. Woolworth Co.,90 NLRB 289 (1950), with interestin accordance with the formula prescribed inFloridaSteel Corp.,231 NLRB 651 (1977).2On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed3ORDERThe Respondent, International Longshoremen's Asso-ciation Local No. 1408, Jacksonville, Florida, its officers,agents, and representatives, shall1.Cease and desist from(a)Restraining and coercing employees by causing thelayoff of employees that are not members of Respondentin order to provide employment for Respondent's mem-bers or by, in any like or related manner, restraining orcoercing employees in the exercise of their rights guaran-teed them by Section 7 of the Act.2,Take the following affirmative action necessary toeffectuate the policies of the Act.2 See generallyIsis Plumbing Co,138 NLRB 716 (1962)2 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses647(a)Make whole Robert Smith for any loss of earningsor other benefits resulting from its discrimination againstSmith in the manner described in the remedy section ofthis decision.(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c) Post at its hall copies of the attached notice marked"Appendix."4 Copies of the notice, on forms providedby the Regional Director for Region 12, after beingsigned by the Respondent's authorized representative,shall be posted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days in conspic-uous places including all places where notices to employ-ees and members are customarily posted. Reasonablesteps shall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to' a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT cause the layoff of nonmember employ-ees inorder to provide employment for our members.WE WILL NOT in any like or relatedmanner restrain orcoerce you in the exercise of the rights guaranteed youby Section 7 of the Act. 648DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL make whole Robert Smith for any loss ofearnings, or other benefits resulting from our discrimina-tion against him plus interest.INTERNATIONAL LONGSHOREMEN'SAsso-CIATION, LOCAL No. 1408